DETAILED ACTION
Claims 1-2, 4-11, and 13-18 are pending in the instant application, Applicant amending claims 1,5, 10, and 14.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a final rejection under 37 CFR 1.114.  The Office withdraws the finality of the previous Office action, as this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e). The Office entered Applicant's submission filed on September 6, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-2, 4-11, and 13-18, the independent claims use the notation of (i), (ii)... as well as the notation of (a), (b)... with no clear interaction between the different notations. As such, this renders the claims indefinite as to Applicant’s intent with regard to how the ordered steps are to interact. If Applicant’s intent is to use a hierarchical structure, then a clear interaction between the various notations must be made.
Additionally, while the dependent claims inherit this deficiency, claims 2, 7-8, 11, and 16-17 are further deficient because the repeat the use the notation of (a), (b)... but not in a definite structure which is consistent with the notation used in the independent claims. With no clear interaction between the notation of the dependent claims and the notation of the independent claims, claims 2, 7-8, 11, and 16-17 are further rejected as indefinite on their own.

Claim Rejections - 35 USC § 101
Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-2, 4-11, and 13-18 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
(iii) checking to determine if hold time has occurred in the received agent recording segments;

when it is determined that hold time has occurred:

(iv) calculating a hold ratio;

(v) calculating a conversation score based on the collected data fields;

(vi) dividing the calculated hold ratio by the calculated conversation score to yield a hold factor;

wherein, when it is determined that hold time has not occurred hold factor is zeroed.

These steps are abstract in nature because they are directed towards the mathematical calculations associated with measuring performance metrics of a customer service representative. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
(vii) sending the yielded hold factor to 

wherein a quality planner is preconfigured to check the hold factor on an interaction... and to distribute the agent recording segments of the interaction for evaluation, when the hold factor is above a preconfigured threshold or else to discard the agent recording segments

These steps are abstract in nature because they are directed towards managing personal behavior or relationships or interactions between people associated with assessing a customer service representatives’ skill and performance and thus improving their skill and efficiency. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
A computerized-method for calculating a hold factor of an interaction in a call center, by which related agent recording segments may be filtered for evaluation, the computerized method comprising:

in a computerized system comprising a processor, a database of historical data related to interaction metadata and skills of agent, a database of interaction metadata; a memory to store the plurality of databases, said processor is configured to operate a Hold Factor Calculation (HFC) model for an interaction,  said operating of HFC model comprising:

(i) receiving agent recording segments of the interaction;

(ii) collecting data fields of: 
(a) skills of agent stored in the database of historical data;

(b) interaction metadata stored in the database of interaction metadata and in the database of historical database;

over a kinesis stream to be stored by an indexer Microservice (MS) into a database:

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements do not integrate any interaction between the system and the subject of the abstract idea. Specifically, there is no integration of 1) the mathematical calculations associated with measuring performance metrics of a customer service representative or 2) managing personal behavior or relationships or interactions between people associated with assessing a customer service representatives’ skill and performance and thus improving their skill and efficiency with any additional elements beyond the recited generic computing embodiment.
Although the additional elements did limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.
Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 12, 25, and 45 and figure 2A.  
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. 
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-2, 4-11, and 13-18 are not patent eligible under the Alice/Mayo analysis.

Allowable Subject Matter
The combination and level of detail of the claim elements now render a finding of obvious less likely than not. Thus, claims 1-2, 4-11, and 13-18 are allowable over the prior art of record, notwithstanding the current rejections under 35 USC 112 and 101. 

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered.

Concerning the claim objection:
Applicant’s amendment renders the previous objection to the claims moot and thus, the claim objection is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant argues that the claims are patent eligible because the amended claim “provide meaningful limitations to transfo1m the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself” (Reply, p 8)
A review of the entirety of Applicant’s disclosure shows that the instant claims were directed towards improvements in the computing embodiment. By way of example, one of the amended elements now included in the claims is Representational State Transfer (REST) Application Programming Interface (API). As REST is disclosed exactly twice in Applicant’s disclosure, it is easy to see that this element is not particularly significant to the overall thrust of the invention. While it’s addition in the claims can give weight to overcoming a finding of obviousness, that does not change the invention as a whole with respect patent eligibility. The claims remain directed towards the abstract idea identified in the rejection above.
This argument is not persuasive because the atomization of a claim to more particularly claim the way the identified abstract idea is performed by the computing embodiment does not satisfy neither integrating a practical application nor make the abstract idea significantly more.  

Concerning the rejection under 35 USC 103:
Applicant’s amendment to the claims was sufficient to overcome the rejection under 35 USC 103 and that rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623